HERNANDEZ, Judge (dissenting). I respectfully dissent. I acknowledge that language the same as or similar to our Rule 36(a) has been interpreted by other courts as providing that a response within a reasonable time is all that is required if no set time is specified in the request. One of the main purposes of this rule is to expedite the trial of a case by allowing material facts to be established without the necessity of time consuming proof at trial. This purpose is frustrated by the interpretation proposed by the majority. I also believe that this interpretation is contrary to that intended by our Supreme Court in Robinson v. Navajo Freight Lines, Inc., supra, in which it was stated: “It is clear that, under our Rule 36 and the identical federal rule, either the unexcused late filing of an answer to requests for admissions or the filing of-an unsworn answer is equivalent to the filing of no answer according to the terms of the rule itself . . .” Because no reasonable excuse was shown for the plaintiff’s failure to answer, the request in my opinion constituted a willful disregard of an obligation set forth in the rules. And since the facts, if admitted, are dispositive of the case, summary judgment should have been granted.